As the
head of Lebanon's delegation to the General Assembly,
I am pleased to congratulate Mr. Ping on his election as
President of the General Assembly at its fifty-ninth
session. I wish him success in his presidency. I also
want to acclaim the special relationship that my
country has with his and to express our gratitude for
the support which his country, Gabon, gives to our
large Lebanese community working there and enjoying
its hospitality.
I also wish to thank his predecessor, Mr. Julian
Hunte, for his effective leadership as President of the
Assembly at the fifty-eighth session.
Secretary-General Annan has earned our respect
and appreciation for the efforts he has made to further
the United Nations goal of working for a just, secure
and peaceful world.
In past years, we in Lebanon used to come to this
forum seeking United Nations help. The United
Nations has always come to our support, adopting
resolutions affirming Lebanonís independence,
sovereignty and territorial integrity. We must express
our gratitude to the United Nations for dispatching the
United Nations Interim Force in Lebanon, stationed on
our frontiers with Israel, and for the continuing and
effective aid we get from the Organizationís
specialized agencies.
Today, we come to this forum with a different
objective. Our country is in good shape. It has regained
its position in the region. We have moved from
destruction to construction, from rule by the militias to
the rule of law, from anarchy to stability and security,
and from division to unity. In the 1970s and 1980s,
ìLebanonizationî became a bad word. It stood for
anarchy and infighting. Now, however,
ìLebanonizationî has regained its true, original
meaning as a term standing for democracy, freedom,
pluralism and recognition of the other.
Early this month, the Security Council adopted its
resolution 1559 (2004), concerning Lebanon. The
resolution has two dimensions, one regional, the other
internal. As for the regional dimension, the resolution
calls for the withdrawal of all foreign forces still in
Lebanon. There are Israeli forces occupying part of
Lebanon: the Shebaía farms and the surrounding area.
Together with the rest of the Assembly, we call for the
immediate withdrawal of those forces. From this
rostrum, we also call upon Israel to halt its daily
violations of our airspace.
There are also Syrian forces in Lebanon. Those
forces are on our territory at the request of the
Lebanese Government and in accordance with
agreements signed by the two parties. Lebanon will
accept the presence of those troops as long as the
security situation in the region merits it. It is Lebanonís
policy that not a single non-Lebanese soldier should
remain on its soil. Our disagreement with the United
Nations concerning the withdrawal of Syrian forces
lies in the timing of the withdrawal; it is not a
disagreement on the principle of withdrawal. The
timing is under continuous discussion between the
Lebanese and Syrian Governments; it will depend on
their assessment of the security situation in the region.
It is also the policy of Lebanon to support the national
resistance movement, which played an important role
in forcing Israel to withdraw from southern Lebanon.
As for the Council's resolution's internal
dimension - relating to the amendment of our
Constitution - we consider it an unacceptable
intervention in our internal affairs. Our Constitution,
which was promulgated in 1926, may be the oldest
34

democratic constitution in the entire Middle East.
Successive Lebanese Parliaments have amended it
many times, always in accordance with its own
amendment mechanisms and by absolute majorities.
Lebanon is a civilized democratic country. It
abides by international law and reveres the moral
principles and values on which it is based. My country
was a founding Member of the United Nations in 1945.
It played a leading role in the formulation of the
Universal Declaration of Human Rights in 1948. And,
from this rostrum, Lebanon has exposed and opposed
all destructive and disruptive ideologies and
movements that we felt impeded the course of
civilization and the future of humanity.
Today, we stand together with the United Nations
in opposing international terrorism in all its forms.
Lebanon has witnessed the horrors of terrorism on its
soil; it has witnessed innocent people being kidnapped,
tortured and killed. It knows what terrorism is all
about, and, as a result of first-hand knowledge, it
condemns it in the strongest terms. We also condemn
those who wilfully confuse terrorism with the struggle
for national liberation and independence. There are
those who exploit the universal revulsion against
terrorism to smear national liberation movements by
branding them as terrorist. National liberation is a right
and an honour; terrorism is a crime and cowardice.
Lebanon has recovered its stability and freedom.
We are not here to ask anything specific for ourselves.
We do, however, ask that the United Nations devote
more attention to our region. The region is in turmoil,
and it looks to the United Nations to help establish
peace. The Organization has been granted legitimacy
by all nations in its quest to ensure peace and stability.
We ask the following of the United Nations. First,
the Organization should increase its efforts to solve the
Middle East problem. It should do so by implementing
its resolutions concerning Israel's withdrawal from the
territories it occupied in 1967, by giving the
Palestinians an independent sovereign State and by
ensuring the return of Palestinian refugees to their
homeland. The more the Middle East conflict is
allowed to fester, the more difficult it will be to resolve
and the more danger and war there will be in the
region.
Secondly, the United Nations should assume
greater responsibility in resolving the violent conflict
in Iraq and in restoring peace, stability and unity to the
Iraqis. The Iraqis have suffered greatly, and they
deserve strong and continuing support from the United
Nations so that they can build a free, just and
democratic order.
Thirdly, the Organization should help the Middle
East region to achieve a new stable order based on just
and equitable solutions and on the right to self-
determination, since that region is the birthplace of the
three monotheistic religions. The United Nations
should also put an end to the arms race and to the
waste of capabilities and rid the region of weapons of
mass destruction.
Fourthly, the United Nations should encourage
the establishment of civil organizations as a necessary
first step in the process of reform and democratization.
It is difficult to build an accountable democratic
system without diverse and pluralistic civil institutions.
Democracy is based on political parties, trade unions,
civil institutions, humanitarian organizations and
associations of all kinds, which are the foundations of
reform and democracy.
Lebanon has a clear vision about the future of the
region and of its civilization. It wants to play a decisive
role in that future, as it did in forging an Eastern
civilization in the region, based on the most profound
principles of Christianity and Islam.
Lebanon is an international country, bigger than
its size and population, due to its emigrants, who
inhabit every nook and cranny of the world. Wherever
they may be, the Lebanese are emissaries of innovation
and production. Some countries may take pride in
exporting weapons and in deploying armies, but
Lebanon, since the dawn of history, has prided itself on
exporting its precious young people, who, in all
continents, assume the highest posts in universities,
research centres, industries and businesses.
Lebanon supports the United Nations because of
its universal views on humanity and its future. In the
past, my country may have suffered precisely because
of its universalism, its openness and its freedom.
Because Lebanon has given much, Lebanon deserves
much.
Finally, I wish the General Assembly and its
Main Committees every success in addressing the
many important items on the agenda. Lebanon will
participate actively in all these proceedings, in any way
that will help to attain the objectives of the United
Nations and advance the universal cause of freedom
and peace.